Citation Nr: 0526500	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sacralization, 
transitional vertebra, L5-S1.

2.  Entitlement to a higher initial evaluation for fracture, 
right fifth metacarpal, currently evaluated as 0 percent 
disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1971 to August 
1974.

The veteran's appeal as to the issues listed above arose from 
a January 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada, which denied the 
veteran's claim of entitlement to service connection for 
sacralization, transitional vertebra, L5-S1, and granted 
service connection for fracture, right fifth metacarpal, and 
assigned a noncompensable (0 percent) disability rating.  The 
veteran appealed the service connection issue, as well as the 
issue of entitlement to a higher initial evaluation for his 
right finger disability.  It is pointed out that service 
connection and a 20 percent evaluation are already in effect 
for low back disability classified as lumbosacral strain with 
degenerative disc disease at L5-S1 and L1-2.  

In April 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's sacralization, transitional vertebra, L5-
S1, is a congenital defect.

2.  The veteran's fracture, right fifth metacarpal disability 
is manifested by complaints of pain; functionally, not more 
than unfavorable ankylosis is present.  


CONCLUSIONS OF LAW

1.  The veteran's sacralization, transitional vertebra, L5-
S1, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

2.  The criteria for a compensable rating for veteran's 
fracture,  right fifth metacarpal, have not been met.  38 
U.S.C.A. §§ 1155, 5207 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5227 (as in effect prior 
to August 26, 2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
sacralization, transitional vertebra, L5-S1.  During his 
hearing, held in April 2005, he essentially argued that his 
inservice record of treatment for low back pain was evidence 
that the claimed condition is related to his service.  

The veteran's service medical records show that beginning in 
1972, the veteran received a number of treatments for low 
back pain.  The impressions included muscular spasm, 
lumbosacral strain, and chronic back pain.  A June 1974 X-ray 
of the lumbosacral spine was reportedly within normal limits.  
In July 1974, the veteran was hospitalized on two occasions, 
for four days and nine days, respectively, for low back pain.  
The veteran's separation examination report, dated in July 
1974, notes his history of hospitalization for low back pain, 
and notes that he had residual pain that was improving.  

The claims files include VA and non-VA medical treatment 
reports, dated between 1974 and 2005, and a determination of 
the Social Security Administration (SSA), dated in March 
2004.  Overall, this evidence shows ongoing treatment for low 
back pain.  A VA X-ray report for the lumbar spine, dated in 
November 1974, contains a conclusion of sacralization of L5 
with associated disc space narrowing.  A September 1976 VA 
spine examination report contains an impression noting, 
"chronic mild low back mechanical derangement, possibly due 
to congenital abnormality, note sacralization of L5 on S1."  
An accompanying X-ray report notes sacralization at L5.  A 
November 1977 report from a private physician, Ivan J. 
Miller, M.D., notes "anomaly of L5- sacralization."  A June 
2001 VA X-ray report for the lumbar spine contains an 
impression of transitional vertebra at the lumbosacral 
junction, and degenerative disc disease at L1-2.  
Subsequently dated medical evidence contains a number of 
findings of lumbosacral degenerative disc disease and 
arthritis.  An October 2004 VA spine examination report 
contains a diagnosis of degenerative disc disease with 
herniation and degenerative joint disease.  A determination 
of the Social Security Administration (SSA), dated in March 
2004, indicates that the veteran had a secondary diagnosis of 
lumbosacral degenerative disc disease, and that he was 
determined not to be disabled.

The claims files include four lay statements, received in 
January 2005, in which two of the authors assert that they 
are family members, and two of the authors assert that they 
served with the veteran.  In each case, the authors state 
that the veteran has had back pain since his service.   

Service connection is currently in effect for lumbosacral 
strain with degenerative disc disease L5-S1, and L1-2, 
evaluated as 20 percent disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2004).

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90, 56 Fed. Reg. 45711 (1990).

The Board finds that the claim must be denied.  The veteran 
has filed a claim for sacralization, transitional vertebra, 
L5-S1.  Sacralization is a congenital anomaly in which the 
fifth lumbar vertebra is fused to the sacrum in varying 
degrees.  Thibault v. Brown, 5 Vet. App. 520, 521 (1993).  A 
congenital defect is not a disability for which service 
connection may be granted.  In addition, although, service 
connection may be granted for superimposed pathology, as 
previously noted, service connection is currently in effect 
for lumbosacral strain with degenerative disc disease L5-S1, 
and L1-2.  There is no medical evidence of record which shows 
that the veteran has a low back condition as a result of 
superimposed pathology for which service connection is not 
already in effect.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

II.  Higher Initial Evaluation

The veteran argues that a higher initial evaluation is 
warranted for his service-connected right (major) middle and 
ring finger trigger release residuals and ring finger 
fracture residuals.  He argues that he has pain on use, loss 
of strength, and a loss of range of motion.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As for the history of the disability in issue, the veteran's 
service medical records indicate that in August 1972, he 
sustained a fracture of the fifth right metacarpal, that he 
had good approximation, and no other abnormalities.  The 
veteran's separation examination report, dated in July 1974, 
indicates that his upper extremities were clinically 
evaluated as normal.  See 38 C.F.R. § 4.1 (2004).

In January 2002, the RO granted service connection for 
fracture, right fifth metacarpal (dominant), evaluated as 
noncompensable, with an effective date of March 27, 2001 for 
service connection.    

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The RO has evaluated the veteran's disability under 38 
U.S.C.A. § 4.71a, Diagnostic Code (DC) 5227.  Under DC 5227, 
there is a maximum noncompensable rating for ankylosis of the 
ring or little finger.  A note to DC 5227, provides that 
extremely unfavorable ankylosis would be rated as amputation 
under diagnostic codes 5152 through 5156.  These diagnostic 
codes provide for a 20 percent rating for amputation of the 
middle or ring finger.

The medical evidence includes VA outpatient treatment and 
examination reports, dated between 1995 and 2004.  A VA hand 
examination report, dated in October 2004, shows that the 
veteran complained of flare-ups of pain twice a week lasting 
all day, which he rated at "5" on a scale of one to ten.  
On examination, there was no functional impairment.  He was 
able to do position and function normally without any 
decrease in range of motion.  The metacarpal had 90 degrees 
of flexion; the proximal interphalangeal joints had 100 
degrees of flexion; the distal interphalangeal joints had 70 
degrees of flexion, all without any deficits.  There was no 
gap when the fingers were buried into the medial transfer 
fold or confront the thumb.  An accompanying X-ray report for 
the right hand contains an impression of normal exam of the 
right hand.  The diagnosis was status post right fifth 
metacarpal fracture, resolved.  

The Board finds that the claim must be denied.  The October 
2004 VA examination report shows that there was no functional 
impairment and that the veteran was able to do position and 
function normally without any decrease in range of motion.  
The metacarpal had 90 degrees of flexion; the proximal 
interphalangeal joints had 100 degrees of flexion; the distal 
interphalangeal joints had 70 degrees of flexion, all without 
any deficits.  In summary, there is nothing in the evidence 
to suggest such functional impairment as to be equivalent to 
extremely unfavorable ankylosis or amputation such as to 
warrant application of the note to DC 5227.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Effective from August 26, 2002, DC 5227 provides a maximum 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  A note indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted as an amputation or for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  67 Fed. Reg. 
48,784-787 (July 26, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5227).

The Board finds that the criteria for a compensable rating 
under DC 5227 (as in effect August 26, 2002) have not been 
met.  The Board's discussion of the claim under the DC 5227 
(as in effect prior to August 26, 2002) is largely applicable 
here and is incorporated herein.  Briefly stated, given the 
evidence in the October 2004 VA hand examination report, the 
evidence does not show that an evaluation as amputation is 
warranted or that an additional evaluation is warranted as an 


amputation, or for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
November 2004, (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decisions on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
SSA.  The veteran has been afforded VA examinations covering 
the claimed disabilities.  As the service connection claim 
has been denied as a matter of law, an etiological opinion 
need not be obtained.  See e.g., Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. 
App. 362 (2001).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for sacralization, transitional vertebra, 
L5-S1, is denied.

A compensable evaluation for fracture, right fifth 
metacarpal, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


